DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-9 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
Applicants amended claim 1 to recite “sharing parameters from a master slice in both the first vertical slice and the second vertical slice, with the first vertical slice having different parameters from the master slice than the second vertical slice, and with the overall length of the first vertical slice being the same as the overall length of the second vertical slice,” which is the point of potential novelty and non-obviousness, but is confusing.  Thus, new grounds of rejections under Section 112b, below.

Claim Interpretations
	Claim 3 encompasses any wall infill design.
	In claim 4, “polygonal cores” encompass any central part (i.e. “core”) in relation to anything.
	In claim 6, “elongate member” encompasses anything that has a length.
	In claims 7-9, “beads” encompasses spheres, balls, rims, bands or anything else ever described as a “bead.”


New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The metes and bounds of the claim 1 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  
Specifically, the following phrase is confusing: “sharing parameters from a master slice in both the first vertical slice and the second vertical slice, with the first vertical slice having different parameters from the master slice than the second vertical slice, and with the overall length of the first vertical slice being the same as the overall length of the second vertical slice.”  More specifically, the metes and bounds of “parameters” is not clear; nor are the comparisons the first vertical slice having different parameters from the master slice than the second vertical slice.”  As to “parameters,” the specification fails to define this term, instead providing examples: “locations of door frames 508 and windows 506”; “the bead thickness Ts, the wall thickness T, the location and number of door frames 508 and windows 506, the general layout of interior and exterior walls 504 and 502”; “combining and superimposing the borders 522, infill 531 (including fixed infill 538, and variable infill 536) from the diagrams 520, 530.”  Further, the specification also seems to equate “parameters” with data (paras. 0124 & 0133).  Yet, claim 2 states the parameters are “infill, rib, enclosed border and core parameters.”  Finally, dictionary defines “parameter” as many different and mutually exclusive things: a characteristic; a quantity; a constant value; or a variable.  See Dictionary.com, definition of “parameter,” available at https://www.merriam-webster.com/dictionary/parameter, accessed 04/14/2021.  For example, a quantity (a quantity of something) cannot be a constant (an absolute value); and a constant cannot be a variable.  In other words, the meaning of “parameters” in the claims based on the lack of a clear definition in the specification, and the common meaning yields confusion as to the metes and bounds of claim 1.
	Further, the comparisons between the master slice, first vertical slice and second vertical slice are confusing.  It is not clear how “the first vertical slice having different parameters from the master slice than the second vertical slice.”  Specifically, a master slice includes all vertical slices; yet the first vertical slice has “different parameters from the master slice.”  If the first vertical slice is part of the master slice, it is unclear how the first vertical slice can have a parameter different from the master slice from which it is a part.  Furthermore, it is 
	This newly-added clause of claim 1 is critical to applying prior art and determining whether the claims satisfy Section 101.  Thus, no other rejections are applied because it would require conjecture as to the meaning of the claims.

Prior Art
	Although the Office cannot determine which prior art to apply (as explained above), the following prior art may be related to Applicant’s invention: US 2017/0173892; US 2017/0232549; US 2016/0288426; US 2016/0214317; US 2017/0365365; US 7,641,461.
	The following prior art is also considered pertinent to vertical slicing: US 10,399,280; US 2017/0371318; US 2019/0337231; US 2017/0304947; US 2017/0248937; US 2015/0314533; US 2016/0167303; US 2018/0036800; US 2016/0059315.
	The following prior art is pertinent to vertical printing: US 2018/0222124.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUNG-SHENG M TSUI/Examiner, Art Unit 1743